department of the treasury washington dc person to contact telephone number refer reply to cc tege eoeg teb - plr-131424-03 date date internal_revenue_service number release date index number in re legend state warrants a b date date year dear this letter is in response to your request on behalf of the state for a ruling that the warrants will be obligations of the state for purposes of sec_103 of the internal_revenue_code plr-131424-03 facts and representations the state makes the following representations the state is facing a substantial shortfall in cash available for normal working_capital payments to meet this shortfall the state proposes to issue obligations the obligations in date under applicable state law the obligations will mature in one year the state anticipates having sufficient money to repay these obligations however to enhance the marketability and reduce the cost of the obligations the state intends to enter into forward purchase warrant agreements the agreements with broker-dealers and commercial banks the participants under which the participants will agree to purchase warrants from the state at the maturity of the obligations if the state has insufficient funds to pay the obligations each warrant will have a principal sum specified on the warrant that the state must repay to the participant and will bear interest at a variable rate that will be a percentage of a market index the warrants will be legal valid and binding obligations of the state enforceable against the state except as such enforceability may be limited by insolvency moratorium or other laws or equitable principles relating to or affecting the enforcement of creditors’ rights generally by application of equitable principles or by application of state laws regarding claims against the state the warrants will state that they will be redeemed within one year of issuance however this statement may not be enforceable nevertheless the state represents that it and the participants anticipate that the warrants will be repaid quickly once issued the warrants must be repaid each day there are available funds in the state’s general fund determined after certain higher priority payments have been made in the last a years no warrant of the type at issue in this case has been outstanding more than a few months moreover if on date of fiscal_year which is the year that gave rise to the substantial cash shortfall the warrants had been issued in an amount necessary to pay all the obligations the warrants would have been repaid within b months of issuance a period that is less than one year law and analysis sec_103 provides that except as provided in subsection b gross_income does not include interest on any state_or_local_bond sec_103 provides that the term state_or_local_bond means an obligation of a state or political_subdivision thereof sec_1_150-1 which generally provides definitions for sec_103 and defines an obligation as any valid evidence_of_indebtedness under general federal_income_tax principles however the word obligation in sec_103 does not extend to every obligation plr-131424-03 that includes the payment of interest by a state or political_subdivision but only to those obligations which are created in the exercise of a state’s borrowing power as compared with some other sovereign power for example courts have not found an obligation under sec_103 in condemnation cases because the obligation did not arise as an exercise of a state’s borrowing power see drew v united_states f 2d 5th cir threat of condemnation is not the exercise of the borrowing power 124_f2d_909 6th cir cert_denied 316_us_685 65_f2d_575 2d cir cert_denied 290_us_683 condemnation is not the exercise of the borrowing power obligations under sec_103 are not limited to a particular form such as bonds or other_securities see eg revrul_60_179 1960-c b interest_paid by a state under ordinary written_agreement for purchase and sale of a house was exempt in the instant case the participants will enter into voluntary arrangements to advance the state money under negotiated terms and will receive the warrants in return we conclude that the warrants will be an exercise of the state’s borrowing power and will be obligations under sec_103 if the warrants are debt under general federal_income_tax principles neither the code nor the regulations define debt for federal_income_tax principles however whether an instrument is a debt has been considered in several different areas in 248_f2d_399 2d cir cert_denied 359_us_1002 the court defined classic debt as an unqualified obligation to pay a sum certain at a reasonably close fixed maturity_date along with a fixed percentage in interest payable regardless of the debtor’s income or lack thereof the court noted that while some variation from this formula is not fatal to the taxpayer’s efforts to have the advance treated as a debt for tax purposes too great a variation will preclude such treatment the characteristics of debt have been explored in cases addressing whether an arrangement is debt or equity in those cases the determination is based on all the facts and circumstances with no one factor being decisive 398_f2d_694 3d cir 326_us_521 among the factors courts have considered are the names given to the certificates evidencing the indebtedness presence or absence of a fixed maturity_date source of the payments right to enforce payments of principal and interest participation in management as a result of the advances status of the advances in relation to regular corporate creditors intent of the parties identity of interest between creditor and stockholder thinness of capital structure in relation to debt ability of the corporation to obtain credit from outside sources use to which the advances were put failure of the debtor to repay and risk involved in making advances see 74_tc_476 see also notice_94_47 1994_1_cb_357 list plr-131424-03 of factors relevant in debt equity determination not all of these factors are relevant in the instant case we discuss certain relevant factors below the obligation to pay a sum certain is one aspect of a debt here the agreements and warrants will require payment of a sum certain that will be determined at the time the warrants are issued in addition the warrants will provide for stated_interest that is to be paid for the use or forbearance of money see 308_us_488 in exchange for the participants advancing the state money the state will pay a variable rate of interest based on a percentage of a market index to the participants another characteristic of a debt_instrument is the right to enforce payment of principal and interest 464_f2d_394 5th cir the warrants are legal valid and binding obligations of the state enforceable against the state except as such enforceability may be limited to insolvency moratorium or other laws or equitable principles relating to or affecting the enforcement of creditors’ rights generally by application of equitable principles or by application of state laws regarding claims against the state if the state fails to pay the warrants any holder of the warrant may proceed to protect and enforce his rights under applicable law and equity accordingly the participants can enforce the state’s obligation to pay principal and interest on the warrants another indicia of a debt_instrument is a fixed maturity_date the existence of a fixed maturity_date is a significant factor that indicates the existence of a debtor-creditor relationship 56_tc_556 aff’d 474_f2d_133 3d cir cert_denied 414_us_982 however courts have ruled that the absence of a fixed maturity_date is not in itself sufficient to prevent an instrument from being classified as a debt where there is evidence that the parties expect the amount advanced will be repaid within a short time period in 409_f2d_904 5th cir the court ruled that two advances to insurance_companies were debt instruments the instruments had no fixed maturity_date but were payable on demand the court noted that both advances were repaid within three years and concluded that the repayment of the instruments in the relatively short time was an indication that the parties contemplated an early maturity_date similarly in estate of mixon the court ruled that the advance in question was a bona_fide loan and that the absence of a fixed date of repayment was not conclusive evidence of equity the court noted that there was evidence that the parties contemplated repayment within a maximum of three years the court also noted that the advances were in fact repaid within two and one-half years of their funding here we assume that the warrants will not have a fixed maturity_date instead plr-131424-03 once issued the warrants will be repaid each day to the extent that there are available funds in the state’s general fund determined after certain priority payments are paid the state represents that it and the participants will reasonably expect the warrants to be repaid quickly in support of its claim the state represents that no registered warrants issued by the state without a maturity_date in the last a years have been outstanding for more than a few months the state further represents that if the warrants had been issued in an amount necessary to pay all of the obligations on date of year which is the year that gave rise to the substantial cash shortfall the warrants would have been repaid in less than one year conclusion based on all the facts and circumstances we conclude that the warrants will be obligations of the state for purposes of sec_103 the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter including whether interest on the obligations or warrants is tax exempt this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your taxpayer sincerely assistant chief_counsel exempt_organizations employment_tax government entities by rebecca l harrigal chief tax exempt bond
